Citation Nr: 0318116	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  02-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 RO decision that denied the 
veteran's claim of service connection for PTSD.  In a 
February 2003 statement, the veteran's request for a hearing 
with a Decision Review Officer was withdrawn.  Instead, he 
was afforded a hearing before an acting Veterans Law Judge 
(VLJ) from the Board sitting at the RO in January 2003.  This 
VLJ will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

At his Board hearing, the veteran raised the issues of 
entitlement to service connection for right ear hearing loss 
and appeared to indicate that he wished to reopen a claim for 
entitlement to service connection for a head injury/seizure 
disorder.  The Board finds that these claims are not properly 
before it at the present time and that these issues are not 
inextricably intertwined with the issue on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

There is a special obligation to assist claimants with the 
development of their personal-assault PTSD claims.  
Specifically, VA's Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III,  5.14(c) provides particularized 
requirements for the assistance that is to be given to 
veterans with PTSD claims based on assertions of personal 
assault.  These particularized requirements regard the 
development of "alternative sources" of information since 
service records "may be devoid of evidence because many 
victims of personal assault . . . do not file official 
reports either with military or civilian authorities."  
MANUAL M21-1, Part III,  5.14(c)(5).  Alternative source 
includes testimonial statements from confidants such as 
family members or clergy, as well as evidence of substance 
abuse and/or performance evaluations, among other things.  

In the instant case, the veteran claims that he was 
physically assaulted by a gunnery sergeant during boot camp.  
He should be afforded the opportunity to submit additional 
evidence that might corroborate his claim, including but not 
limited to statements from confidants such as family members, 
roommates, clergy, or fellow service members, or copies of 
personal diaries or journals.  Manual M21-1, Part III,  
5.14(c); see also Patton v. West, 12 Vet. App. 272 (1999). 

The claims file indicates that the veteran was awarded Social 
Security Administration (SSA) disability benefits in 1994.  
This SSA decision is of record.  However, a review of the 
List of Exhibits for this decision appears to show SSA 
psychological evaluations that are not currently part of the 
VA claims file.  The United States Court of Appeals for 
Veterans Claims has ruled on the importance of the VA to 
obtain copies of all relevant SSA records when adjudicating a 
claim for disability compensation.  See Masor v. Derwinski, 2 
Vet. App. 181 (1992).  Therefore, the RO should obtain all 
medical evidence reviewed by the SSA in connection with the 
grant of benefits.  

The veteran should be afforded a VA psychiatric examination 
in order to determine whether he has PTSD and, if so, whether 
there is an etiological relationship between his current PTSD 
and all claimed stressors in service, to include, but not 
limited to, the alleged stressors involving the veteran's 
experiences in boot camp.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  Finally, any outstanding pertinent records 
should be obtained.

Accordingly, the case is REMANDED for the following action: 

1.  The RO should request the veteran to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding the alleged 
in-service assaults/traumatic events.  He 
should be informed that this evidence can 
include testimonial statements from 
confidants such as family members or 
clergy, newspaper articles, medical 
records, substance abuse and/or 
performance evaluations, etc.  The RO 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  The RO should 
follow all applicable procedures in 
Manual M21-1, Part III, 5.14(c).

2.  The RO should contact the veteran and 
request that he provide a complete name 
and address for the private facility 
("North Unicrisis") that he identified 
at his Board hearing in January 2003.  He 
should be asked to complete and return 
the appropriate release form so that 
these records can be obtained.  If such a 
form is completed, the RO should request 
legible copies of these records.

3.  The RO should contact the VA Medical 
Center in Walla Walla, Washington and the 
VA Outpatient Clinic in Richland, 
Washington, and request legible copies of 
all treatment records dated from January 
1996 to the present time. 

4.  The RO should contact the appropriate 
office of the SSA and request legible 
copies of all medical information/records 
evaluated in connection with its award of 
disability benefits in March 1994, or 
thereafter.  

5.  The RO should contact the National 
Personnel Records Center and request that 
it provide the veteran's service 
personnel records.

6.  The RO must then review the entire 
claims file, including the veteran's 
previous statements of stressors, and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
his claimed stressors.  This summary 
should include the following stressors:

a.)	Being physically 
assaulted by a drill sergeant 
sometime in April 1970 during his 
basic training.  The veteran has 
identified the drill sergeant in 
copies of his basic training 
class photographs.
b.)	Being thrown down a 
30 foot concrete embankment by 
two sergeants while stationed in 
Okinawa, apparently on March 20, 
1971.

This summary and all associated documents 
(to include the service personnel records 
and copies of the photographs that the 
veteran submitted at his Board hearing in 
January 2003) should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150. USASCRUR 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  
Specifically, the USASCRUR should provide 
any information, if appropriate, on 
whether the sergeant identified in the 
basic training class photographs was 
subject to any disciplinary action by the 
military for abusing/assaulting recruits.

7.  After the above development has been 
completed and all evidence received 
associated with the claims file, the RO 
should review all the evidence of record 
and make a written determination on 
whether the evidence of record has 
verified any alleged stressor.  Such a 
determination must be incorporated into 
the claims file and be provided to the 
healthcare professional that conducts the 
examination requested in the next 
paragraph.

8.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology any 
psychiatric disability to include PTSD.  
The claims folder and the RO's written 
determination on whether any alleged 
stressor has been verified by the 
evidence of record must be sent to the 
examiner for review.  Please provide the 
examiner with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.  

The veteran has reported two stressors 
from his military service.  These 
incidents are:  1) being physically 
assaulted by a drill sergeant sometime in 
April 1970 during his basic training; and 
2) being thrown down a 30 foot concrete 
embankment by two sergeants while 
stationed in Okinawa, apparently on March 
20, 1971.

Initially, the examiner should review the 
contemporaneous evidence, to include 
service medical and personnel records, 
and determine if any of the veteran's 
noted behavior during the periods of the 
alleged assaults suggests that he had 
experienced a personal/physical assault.  
Then the examiner must determine whether 
the veteran has PTSD and, if so, whether 
any in-service stressor was sufficient to 
produce PTSD.  The examiner is instructed 
to consider the incident in basic 
training or on Okinawa as a stressor only 
if any noted behavior changes in service 
suggest that such a stressor occurred; 
and/or, the examiner should only consider 
those stressors the RO has determined are 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor supporting the diagnosis.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

9.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

10.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished an 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

